Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
Claims 1-20 are pending. Claims 2 and 10-20 have been withdrawn due to non-elected claims. Claims 1 and 3-9 have been examined.

Election/Restriction
Applicant’s election without traverse of Group I, the Species Group A of claims 3-5 and the Species Group B of claim 9, in the reply filed on 07/12/2022 is acknowledged. Claims 2 and 10-20 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention Group and Species Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/12/2022.

Priority
This application, Serial No. 16/758,163 (PGPub: US20210215688A1) was filed on 04/22/2020. This application is a 371 of PCT/CN2019/079599 filed on 03/25/2019. 

Information Disclosure Statements
The Information Disclosure Statement filed on 10/13/2020 has been considered by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 5 recites “the biological modification layer is made of nanogold or a high molecular polymer material”. The term “high” is a relative term that renders the claim indefinite. For the purpose of compact prosecution the examiner is interpreting the claim language “a high molecular polymer material” as “a polymer material”. Clarification is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	In the instant case, claim 1 recites “the detection member is configured to output a corresponding electrical signal while adsorbing biological magnetic beads”. The detailed examples of “the detection member” are disclosed in Specification Par. 20-22 and 49: the detection 20 member can specifically be a quartz crystal microbalance, a piezoelectric film layer or a piezoresistive film layer.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-9 are rejected under 35 U.S.C. 103 as being unpatentable over Evers et al. (US20150177239A1, Pub date: 06/25/2015) in view of Carter et al. (US20060263894A1, Pub date: 11/23/2006).
Regarding claims 1 and 6, Evers teaches throughout the publication a device for detecting a target molecule within a sample comprising a sample container for the measurement of the target molecule within a sample, a first particle, wherein said first particle is functionalized with a first binding molecule capable of specifically binding to said target molecule, and a surface structure comprising a second binding molecule, wherein said surface structure covers a flat sensor or is present on a second particle, wherein said first particle is capable of binding said second binding molecule of the surface structure directly or indirectly (Abstract).
In detail, Evers teaches that an immunodetection chip (Fig. 1, Par. 46: a cartridge), comprising: 
a substrate, and 
a cover plate; 
 wherein the substrate is disposed opposite to the cover plate to form a detection chamber (Fig. 1 shows a cover plate and a substrate assembled by a tape); 
one side, facing the cover plate, of the substrate is fixedly provided with substrate antibodies (Fig 2, Par. 12: a surface structure comprising a second binding molecule, wherein said surface structure covers a flat sensor), 
wherein the substrate antibodies match with target antigens (Par. 36: the second binding molecule are capable of specifically binding to said target molecule).
Evers does not disclose that an inside wall of the detection chamber is provided with a detection member, and the detection member is configured to output a corresponding electrical signal while adsorbing biological magnetic beads.
Carter teaches throughout the publication a device (1) for detecting energy generated by non-radiative decay generated in a substance (2) on irradiation with electromagnetic radiation. The device (1) comprises a radiation source (6) adapted to generate a series of pulses of electromagnetic radiation, a transducer (3) having a pyroelectric or piezoelectric element and electrodes (4, 5) which is capable of transducing the energy generated by the substance (2) into an electrical signal, and a detector (7) which is capable of detecting the electrical signal generated by the transducer (3) (Abstract, Fig. 1).
In detail, Carter teaches that a sandwich immunoassay using the device of the present invention in Fig. 2. Fig. 2 shows a typical capture antibody assay using the device of the present invention. A device includes a transducer 3 and a well 9 for holding a liquid 10 containing an analyte 11 dissolved or suspended therein (Fig. 2 and Par. 22) therefore the transducer is positioned in direct contact with the sample liquid. Carter teaches that the transducer 3 is preferably a poled polyvinylidene fluoride film (Par. 16). Carter also teaches that the transducer having a pyroelectric or piezoelectric element and electrodes which is capable of transducing the energy generated by the substance into an electrical signal, and a detector which is capable of detecting the electrical signal generated by the transducer (Par. 5). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the device of Evers, to insert a piezoelectric transducer as the detection member as taught by Carter, onto the inside wall facing the fluid sample of the device of Evers, to arrive at the claimed invention, so that the detection member can have direct contact with sample fluid as taught by Carter. One having ordinary skill in the art would have been motivated to make the combination because Carter teaches that the ability to distinguish between substances proximal to the transducer and substances in the bulk solution is a particular advantage of using a piezoelectric transducer (Carter, Par. 24). 
One of skill in the art would have a reasonable expectation of success in combining Evers with Carter because both are directed to a device to detect magnetic particles bound to a substrate and Evers teaches that the magnetic particles can be detected using any technique sensitive to particle close at the surface in a biosensor (Evers, Par. 3).

Regarding claim 3, Evers in view of Carter teaches the immunodetection chip wherein the detection member is located between the substrate and the substrate antibodies (Carter, Par. 22: the transducer 3 has a number of reagents, i.e. antibody 12, attached thereto. It would have been obvious to place the detection member (the transducer) between the substrate and the substrate antibodies of the device of Evers because Carter teaches the antibody can be attached to the transducer which leads to the configuration wherein the detection member (the transducer) is located between the substrate and the substrate antibodies.

Regarding claims 4 and 5, Evers in view of Carter teaches the immunodetection chip wherein a biological modification layer is disposed between the substrate antibodies and the detection member and the biological modification layer is made of a high molecular polymer material (Evers: Par. 12: second binding molecule is indirectly attached to the flat sensor surface via a long and rigid linker molecule; Evers, Par. 127: suitable linker molecules may be, for example, polyethylene glycol, polysaccharides, dendrimers, dendrons, nanotubes, or any suitable derivatives or combinations thereof. Carter, Fig. 2 and Par. 22: any technique for holding the antibody 12 proximal to the transducer 3 is applicable. For example, an additional layer may separate the antibody 12 and the transducer 3, such as a silicone polymer layer, or the antibody could be attached to inert particles and the inert particles are then attached to the transducer 3. Alternatively, the antibody 12 could be entrapped within a gel layer which is coated onto the surface of the transducer 3).

Regarding claim 7, Evers in view of Carter teaches the immunodetection device wherein the immunodetection device further comprises biological magnetic beads, wherein the biological magnetic beads each comprises a magnetic bead and antibodies enveloping the magnetic bead (Evers, Par. 47 and Fig. 2: in panel (1) magnetic particles coated with a primary antibody directed against the target disperse in the sample liquid and bind the target), and the biological magnetic beads are added to the detection chamber of the immunodetection chip while being used to detect antigens in liquid to be detected (Evers, Par. 77: the magnetic particles as described herein may be already present in the sample container when the sample is introduced, be introduced together with the sample, or be introduced after the sample has been injected into the sample container).

Regarding claim 8, Evers in view of Carter teaches the immunodetection device wherein the immunodetection device further comprises a magnetic field generation member, wherein the magnetic field generation member applies a magnetic field to the immunodetection chip while being used to detect antigens in liquid to be detected (Evers, Par. 41: a magnetic force is applied to bring the particles into close proximity with said solid support or to each other so as to facilitate clustering of the particles. Evers, Fig. 1 shows two magnets near the immunodetection device).

Regarding claim 9, Evers in view of Carter teaches the immunodetection device wherein the magnetic field generation member is located on one side, facing away from the substrate, of the cover plate (Evers, Fig. 1 shows one magnet is located on one side, facing away from the substrate, of the cover plate).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Wijk et al., US20090170212A1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOYAN ZOU whose telephone number is (571)272-1067. The examiner can normally be reached Mon-Fri 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on (571)272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/XIAOYAN ZOU/
Examiner, Art Unit 1641                                                                                                                                                                                             


/REBECCA M GIERE/Primary Examiner, Art Unit 1641